—In an action to recover on a promissory note, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated August 3, 1998, as denied their cross motion for summary judgment on the complaint against the defendants Sandra Marchesiello and Joseph P. Marchesiello.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the cross motion is granted.
The plaintiffs made a prima facie showing of entitlement to judgment as a matter of law by demonstrating the existence of a promissory note executed by the defendants Sandra Marchesiello and Joseph P. Marchesiello, the unconditional terms of repayment, and the default by the Marchesiellos (see, Haselnuss v Delta Testing Labs., 249 AD2d 509; Capital Circulation Corp. v Gallop Leasing Corp., 248 AD2d 578). The assertions by the Marchesiellos, including a claimed lack of consideration and fraud, were merely unsupported conclusory allegations which were insufficient to defeat the cross motion (see, Capital Circulation Corp. v Gallop Leasing Corp., supra, at 578, 579).
The Marchesiellos’ remaining contentions are without merit. O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur.